         Case 1:19-cv-07993-GBD Document 54 Filed 09/10/19 Page 1 of 4



                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

                               )
       MAKE THE ROAD NEW YORK, )
       ET AL.,                 )
                               )
                 Plaintiffs,   )
                               )
       v.                      )                     No. 1:19-cv-07993
                               )
       CUCCINELLI, ET AL.,     )
                               )
                 Defendants.   )
                               )

     NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE AMICUS BRIEF

       PLEASE TAKE NOTICE that (i) certain deans of schools of public health, public policy,

medicine, and nursing, as well as academic chairs and faculty researchers (the “Deans, Chairs,

and Scholars”); (ii) the American Public Health Association (“APHA”); and (iii) the American

Academy of Nursing (the “Academy”) (collectively “Amici”) respectfully seek leave to file the

accompanying brief as amici curiae in support of Plaintiffs’ position.

       The Deans, Chairs, and Scholars are individuals who are recognized among the nation’s

leading figures in the field of health policy and public health. Amici possess particular expertise

on health determinants, methods for lowering barriers to effective health care services, and the

broader public health consequences of governmental policies.

       The APHA, an organization of nearly 25,000 public health professionals, supports policies

and programs that increase and improve access to health, nutrition, and housing services for the

nation’s most vulnerable populations, and shares the latest research and information, promotes best

practices, and advocates for evidence-based public health policies.
         Case 1:19-cv-07993-GBD Document 54 Filed 09/10/19 Page 2 of 4



       The Academy serves the public and the nursing profession by advancing health policy,

practice, and science through organizational excellence and effective nursing leadership. The

Academy's more than 2,600 Fellows are nursing's most accomplished leaders in education,

management, practice, research, and policy. They have been recognized for their extraordinary

contributions to nursing and healthcare.

       Because there is no rule in the Local Rules for the U.S. District Court for the Southern

District of New York, this Court has “broad discretion” to accept amicus briefs. See City of New

York v. United States, 971 F. Supp. 789, 791 n.3. (S.D.N.Y. 1997), aff’d 179 F.3d 29 (2d Cir.

1999). Amici seek to inform the Court about the public health impact of the “Public Charge”

Rule and believe this case provides an appropriate vehicle for the Court to find that Defendants’

approval of the Rule and their intention to implement the Rule are contrary to federal law and

detrimental to public health.

       Plaintiffs and defendants have indicated that they do not oppose filing of this brief.

                                           CONCLUSION

       For the foregoing reasons, Amici’s motion for leave to file the attached amicus brief

should be granted.

                                             Respectfully submitted,


DATED: September 10, 2019

                                             /s/ Edward T. Waters
                                             Edward T. Waters (DC Bar No. 422461)*
                                             Phillip A. Escoriaza (DC Bar No. 1614157)*
                                             Christopher J. Frisina (DC Bar No. 1033185)*
                                             FELDESMAN TUCKER LEIFER FIDELL, LLP
                                             1129 20th Street NW, 4th Floor
                                             Washington, DC 20036
                                             Telephone: (202) 466-8960
                                             Facsimile: (202) 293-8103
Case 1:19-cv-07993-GBD Document 54 Filed 09/10/19 Page 3 of 4



                           ewaters@ftlf.com
                           pescoriaza@ftlf.com
                           cfrisina@ftlf.com

                           Attorneys for Amici Curiae
                           *Admission Pro Hac Vice Pending
         Case 1:19-cv-07993-GBD Document 54 Filed 09/10/19 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I certify that, on this 10th day of September, 2019, I caused the foregoing Notice of

Motion and Motion for Leave to File Amicus Brief of Edward T. Waters to be served on all

counsel of record using this Court’s CM/ECF system.

                                                 /s/ Edward T. Waters
                                                 Edward T. Waters
                                                 Feldesman Tucker Leifer Fidell, LLP
                                                 1129 20th Street N.W., Suite 400
                                                 Washington, D.C. 20036
                                                 Telephone: 202-466-8960
                                                 Facsimile: 202-293-8103
                                                 ewaters@ftlf.com
